[aremplagmtbunker2020001.jpg]
AMENDED AND RESTATED EMPLOYMENT AGREEMENT THIS AMENDED AND RESTATED EMPLOYMENT
AGREEMENT (this “Agreement”) is entered into by and between Zeno Management,
Inc., a Delaware corporation (the “Company”) and a wholly owned subsidiary of
Zentalis Pharmaceuticals, Inc. (the “Parent”), and Kevin Bunker, Ph.D.
(“Executive”), and shall be effective as of October 1, 2020 (the “Effective
Date”). WHEREAS, the Company and Executive are parties to that certain
Employment Agreement effective as of February 1, 2019 (as amended, the “Prior
Agreement”); and WHEREAS, the Company desires to continue to employ Executive,
and Executive desires to continue employment with the Company, and to amend and
restate the Prior Agreement, on the terms and conditions set forth in this
Agreement. NOW, THEREFORE, in consideration of the mutual promises herein
contained, the parties agree as follows: 1. Definitions. As used in this
Agreement, the following terms shall have the following meanings: (a) “Board”
means the Board of Directors of the Company. (b) “Cause” means any of the
following: (i) Executive’s unauthorized use or disclosure of confidential
information or trade secrets of the Company or its affiliates or any material
breach of a written agreement between Executive and the Company or any
affiliate, including without limitation a material breach of any employment,
confidentiality, non-compete, non-solicit or similar agreement; (ii) Executive’s
commission of, indictment for or the entry of a plea of guilty or nolo
contendere by Executive to, a felony under the laws of the United States or any
state thereof or any crime involving dishonesty or moral turpitude (or any
similar crime in any jurisdiction outside the United States); (iii) Executive’s
gross negligence or willful misconduct or Executive’s willful or repeated
failure or refusal to substantially perform assigned duties; (iv) any act of
fraud, embezzlement, material misappropriation or dishonesty committed by
Executive against the Company or its affiliates; or (v) any acts, omissions or
statements by Executive which the Company reasonably determines to be materially
detrimental or damaging to the reputation, operations, prospects or business
relations of the Company or its affiliates; US-DOCS\117462390.2



--------------------------------------------------------------------------------



 
[aremplagmtbunker2020002.jpg]
provided, however, that prior to the determination that “Cause” under clauses
(i), (iii), (iv) or (v) of this Section 1(b) has occurred, the Company shall (A)
provide to Executive in writing, in reasonable detail, the reasons for the
determination that such “Cause” exists, (B) afford Executive a reasonable
opportunity to remedy any such breach, (C) provide Executive an opportunity to
be heard prior to the final decision to terminate Executive’s employment
hereunder for such “Cause” and (D) make any decision that such “Cause” exists in
good faith. The foregoing definition shall not in any way preclude or restrict
the right of the Company or any successor or affiliate thereof to discharge or
dismiss Executive for any other acts or omissions, but such other acts or
omissions shall not be deemed, for purposes of this Agreement, to constitute
grounds for termination for Cause. (c) “Change in Control” shall have the
meaning ascribed to such term in the Zentalis Pharmaceuticals, Inc. 2020
Incentive Award Plan. (d) “Code” means the Internal Revenue Code of 1986, as
amended from time to time, and the Treasury Regulations and other interpretive
guidance issued thereunder. (e) “Good Reason” means the occurrence of any of the
following events or conditions without Executive’s written consent: (i) a change
in Executive’s position or responsibilities that represents a substantial
reduction in his position or responsibilities as in effect immediately prior
thereto; the assignment to Executive of any duties or responsibilities that are
materially inconsistent with such position or responsibilities; or any removal
of Executive from or failure to reappoint or reelect Executive to any of such
positions, except in connection with the termination of Executive’s services for
Cause, as a result of his Permanent Disability or death, or by Executive other
than for Good Reason; provided, however, that neither a change in Executive’s
reporting relationship as a result of a Change in Control nor the fact that
Executive’s reporting relationship is altered following a Change in Control
because the Company or its successor is a wholly-owned subsidiary of another
entity following such Change in Control shall alone constitute Good Reason; (ii)
a material reduction in Executive’s annual base salary; (iii) the Company
requiring Executive (without Executive’s consent) to be based at any place
outside a fifty (50)-mile radius of his then-current place of employment with
the Company prior to any such relocation, except for reasonably required travel
on the Company’s business; or (iv) any material breach by the Company or any
affiliate of its obligations to Executive under any applicable employment or
services agreement between Executive and the Company or such affiliate.
Executive must provide written notice to the Company of the occurrence of any of
the foregoing events or conditions without Executive’s written consent within
sixty (60) days of the occurrence of such event. The Company or any successor or
affiliate shall have a period of thirty (30) days to cure such event or
condition after receipt of written notice of such event from 2
US-DOCS\117462390.2



--------------------------------------------------------------------------------



 
[aremplagmtbunker2020003.jpg]
Executive. Executive’s Separation from Service by reason of resignation from
employment with the Company for Good Reason must occur within thirty (30) days
following the expiration of the foregoing thirty (30) day cure period. (f)
“Involuntary Termination” means (i) Executive’s Separation from Service by
reason of Executive’s discharge by the Company other than for Cause, or (ii)
Executive’s Separation from Service by reason of Executive’s resignation of
employment with the Company for Good Reason. Executive’s Separation from Service
by reason of Executive’s death or discharge by the Company following Executive’s
Permanent Disability shall not constitute an Involuntary Termination. (g)
Executive’s “Permanent Disability” shall be deemed to have occurred if Executive
shall become physically or mentally incapacitated or disabled or otherwise
unable fully to discharge his duties hereunder for a period of ninety (90)
consecutive calendar days or for one hundred twenty (120) calendar days in any
one hundred eighty (180) calendar-day period. The existence of Executive’s
Permanent Disability shall be determined by the Company on the advice of a
physician chosen by the Company and the Company reserves the right to have
Executive examined by a physician chosen by the Company at the Company’s
expense. (h) “Separation from Service,” with respect to Executive, means
Executive’s “separation from service,” as defined in Treasury Regulation Section
1.409A-1(h). (i) “Stock Awards” means all stock options, restricted stock and
such other awards granted pursuant to the Company’s stock option and equity
incentive award plans or agreements and any shares of stock issued upon exercise
thereof. 2. Services to Be Rendered. (a) Duties and Responsibilities. Executive
shall serve as Chief Operating Officer of the Company. In the performance of
such duties, Executive shall report directly to, and shall be subject to the
direction of, the Chief Executive Officer of the Company (the “CEO”) and to such
limits upon Executive’s authority as the CEO may from time to time impose. In
the event of the CEO’s unavailability or incapacity, Executive shall report
directly to the Board. Executive hereby consents to serve as an officer and/or
director of the Company, Parent or any subsidiary or affiliate thereof without
any additional salary or compensation, if so requested by the Board or the CEO.
Executive shall be employed by the Company on a full time basis. Executive’s
primary place of work shall be the Company’s offices in San Diego, California.
Executive will also be expected to travel to the Company’s locations as needed
in connection with his duties. Executive shall be subject to and comply with the
policies and procedures generally applicable to senior executives of the Company
to the extent the same are not inconsistent with any term of this Agreement. (b)
Exclusive Services. Executive shall at all times faithfully, industriously and
to the best of his ability, experience and talent perform all of the duties that
may be assigned to Executive hereunder and shall devote substantially all of his
productive time and efforts to the performance of such duties. Subject to the
terms of the Proprietary Information and Inventions Agreement referred to in
Section 5(b), this shall not preclude Executive from (i) serving on 3
US-DOCS\117462390.2



--------------------------------------------------------------------------------



 
[aremplagmtbunker2020004.jpg]
industry, trade, civic, or charitable boards or committees; (ii) managing
personal, family and other investments; (iii) serving in an advisory capacity
for any entity; or (iv) serving on the board of directors or other similar
governance body of any entity; provided that such activities do not interfere
with his duties to the Company, as determined in good faith by the CEO or the
Board. 3. Compensation and Benefits. The Company shall pay or provide, as the
case may be, to Executive the compensation and other benefits and rights set
forth in this Section 3. (a) Base Salary. The Company shall pay to Executive a
base salary of $420,000 per year, payable in accordance with the Company’s usual
pay practices (and in any event no less frequently than monthly). Executive’s
base salary shall be subject to review annually by and at the sole discretion of
the Board or its designee. (b) Annual Bonus. Executive shall participate in any
annual bonus plan that the Board or its designee may approve for the senior
executives of the Company. In addition to Executive’s base salary, Executive may
be eligible to earn, for each fiscal year of the Company ending during the term
of Executive’s employment with the Company, an annual cash performance bonus
under the Company’s bonus plan, as approved from time to time by the Board.
Executive’s target bonus under any such annual bonus plan shall be forty-five
percent (45%) of Executive’s base salary actually paid for the year to which
such annual bonus relates (the “Target Bonus”). Executive’s actual annual bonus
will be determined on the basis of Executive’s and/or the Company’s or its
affiliates’ attainment of financial or other performance criteria established by
the Board or its designee in accordance with the terms and conditions of such
bonus plan. Except as otherwise provided in this Agreement, Executive must be
employed by the Company on the date of payment of such annual bonus in order to
be eligible to receive such annual bonus. Executive hereby acknowledges and
agrees that nothing contained herein confers upon Executive any right to an
annual bonus in any year, and that whether the Company pays Executive an annual
bonus and the amount of any such annual bonus will be determined by the Company
in its sole discretion. (c) Benefits. Executive shall be entitled to participate
in benefits under the Company’s benefit plans and arrangements, including,
without limitation, any employee benefit plan or arrangement made available in
the future by the Company to its senior executives, subject to and on a basis
consistent with the terms, conditions and overall administration of such plans
and arrangements. The Company shall have the right to amend or delete any such
benefit plan or arrangement made available by the Company to its senior
executives and not otherwise specifically provided for herein. (d) Expenses. The
Company shall reimburse Executive for reasonable out-of- pocket business
expenses incurred in connection with the performance of his duties hereunder,
subject to such policies as the Company may from time to time establish, and
Executive furnishing the Company with evidence in the form of receipts
satisfactory to the Company substantiating the claimed expenditures. (e) Paid
Time Off. Executive shall be entitled to such periods of paid time off (“PTO”)
each year as provided from time to time under the Company’s PTO policy and as
otherwise provided for senior executive officers; provided, however, that
Executive shall be entitled to a minimum of twenty (20) days of PTO per year. 4
US-DOCS\117462390.2



--------------------------------------------------------------------------------



 
[aremplagmtbunker2020005.jpg]
(f) Equity and Other Benefit Plans. Executive shall be entitled to participate
in any equity or other employee benefit plan that is generally available to
senior executive officers of the Company. Except as otherwise provided in this
Agreement, Executive’s participation in and benefits under any such plan shall
be on the terms and subject to the conditions specified in the governing
document of the particular plan. 4. Severance. Executive shall be entitled to
receive benefits upon a Separation from Service only as set forth in this
Section 4: (a) At-Will Employment; Termination. The Company and Executive
acknowledge that Executive’s employment is and shall continue to be at-will, as
defined under applicable law, and that Executive’s employment with the Company
may be terminated by either party at any time for any or no reason, with or
without notice. If Executive’s employment terminates for any reason, Executive
shall not be entitled to any payments, benefits, damages, awards or compensation
other than as provided in this Agreement. Executive’s employment under this
Agreement shall be terminated immediately on the death of Executive. (b)
Severance Upon Involuntary Termination. Subject to Sections 4(d) and 9(o) and
Executive’s continued compliance with Section 5, if Executive’s employment is
Involuntarily Terminated, Executive shall be entitled to receive, in lieu of any
severance benefits to which Executive may otherwise be entitled under any
severance plan or program of the Company, the benefits provided below: (i) the
Company shall pay to Executive his fully earned but unpaid base salary, when
due, through the date of Executive’s Involuntary Termination at the rate then in
effect, accrued and unused PTO, plus all other benefits, if any, under any
Company group retirement plan, nonqualified deferred compensation plan, equity
award plan or agreement, health benefits plan or other Company group benefit
plan to which Executive may be entitled pursuant to the terms of such plans or
agreements at the time of Executive’s Involuntary Termination (the “Accrued
Obligations”); (ii) Executive shall be entitled to receive severance pay in an
amount equal to (A) Executive’s monthly base salary as in effect immediately
prior to the date of Executive’s Involuntary Termination, multiplied by (B)
twelve (12), which amount shall be payable in a lump sum sixty (60) days
following Executive’s Involuntary Termination; (iii) Executive shall be entitled
to receive Executive’s Target Bonus for the year in which Executive’s
Involuntary Termination occurs, prorated for the portion of the year that has
expired prior to the date of Executive’s Involuntary Termination, which amount
shall be payable in a lump sum sixty (60) days following Executive’s Involuntary
Termination; (iv) for the period beginning on the date of Executive’s
Involuntary Termination and ending on the date which is twelve (12) full months
following the date of Executive’s Involuntary Termination (or, if earlier, (A)
the date on which the applicable continuation period under the Consolidated
Omnibus Budget Reconciliation Act of 1985, as amended (“COBRA”) expires or (B)
the date Executive becomes eligible to receive the equivalent or increased
healthcare coverage by means of subsequent employment or self-employment) (such
5 US-DOCS\117462390.2



--------------------------------------------------------------------------------



 
[aremplagmtbunker2020006.jpg]
period, the “COBRA Coverage Period”), if Executive and/or his eligible
dependents who were covered under the Company’s health insurance plans as of the
date of Executive’s Involuntary Termination elect to have COBRA coverage and are
eligible for such coverage, the Company shall pay for or reimburse Executive on
a monthly basis for an amount equal to (1) the monthly premium Executive and/or
his covered dependents, as applicable, are required to pay for continuation
coverage pursuant to COBRA for Executive and/or his eligible dependents, as
applicable, who were covered under the Company’s health plans as of the date of
Executive’s Involuntary Termination (calculated by reference to the premium as
of the date of Executive’s Involuntary Termination) less (2) the amount
Executive would have had to pay to receive group health coverage for Executive
and/or his covered dependents, as applicable, based on the cost sharing levels
in effect on the date of Executive’s Involuntary Termination. If any of the
Company’s health benefits are self-funded as of the date of Executive’s
Involuntary Termination, or if the Company cannot provide the foregoing benefits
in a manner that is exempt from Section 409A (as defined below) or that is
otherwise compliant with applicable law (including, without limitation, Section
2716 of the Public Health Service Act), instead of providing the payments or
reimbursements as set forth above, the Company shall instead pay to Executive
the foregoing monthly amount as a taxable monthly payment for the COBRA Coverage
Period (or any remaining portion thereof). Executive shall be solely responsible
for all matters relating to continuation of coverage pursuant to COBRA,
including, without limitation, the election of such coverage and the timely
payment of premiums. Executive shall notify the Company immediately if Executive
becomes eligible to receive the equivalent or increased healthcare coverage by
means of subsequent employment or self- employment. (v) (A) in the event of
Executive’s Involuntary Termination within eighteen (18) months following a
Change in Control, the Target Bonus payable pursuant to clause (iii) shall not
be subject to proration, which amount shall be payable as provided in clause
(iii) above, and (B) in the event of Executive’s Involuntary Termination at any
time following a Change in Control, all of Executive’s Stock Awards will vest on
an accelerated basis effective as of the date of Executive’s Involuntary
Termination. The foregoing provisions are hereby deemed to be a part of each
Stock Award and to supersede any less favorable provision in any agreement or
plan regarding such Stock Award (and, for the avoidance of doubt, if any Stock
Award is subject to more favorable vesting pursuant to any agreement or plan
regarding such Stock Award, such more favorable provisions shall continue to
apply and shall not be limited by this clause (v)). (c) Termination for Cause,
Voluntary Resignation Without Good Reason, Death or Termination for Permanent
Disability. In the event of Executive’s termination of employment as a result of
Executive’s discharge by the Company for Cause, Executive’s resignation without
Good Reason, Executive’s death or Executive’s termination of employment
following Executive’s Permanent Disability, the Company shall not have any other
or further obligations to Executive under this Agreement (including any
financial obligations) except that Executive shall be entitled to receive the
Accrued Obligations. The foregoing shall be in addition to, and not in lieu of,
any and all other rights and remedies which may be available to the Company
under the circumstances, whether at law or in equity. (d) Release. As a
condition to Executive’s receipt of any post-termination benefits pursuant to
Section 4(b) above, Executive (or, in the event of Executive’s incapacity as a
result of his Permanent Disability, Executive’s legal representative) shall
execute and not revoke 6 US-DOCS\117462390.2



--------------------------------------------------------------------------------



 
[aremplagmtbunker2020007.jpg]
a general release of all claims in favor of the Company and its affiliates (the
“Release”) in the form attached hereto as Exhibit A. In the event the Release
does not become effective within the fifty- five (55) day period following the
date of Executive’s Involuntary Termination, Executive shall not be entitled to
the aforesaid payments and benefits. (e) Exclusive Remedy. Except as otherwise
expressly required by law (e.g., COBRA) or as specifically provided herein, all
of Executive’s rights to salary, severance, benefits, bonuses and other amounts
hereunder (if any) accruing after the termination of Executive’s employment
shall cease upon such termination. In the event of Executive’s termination of
employment with the Company, Executive’s sole remedy shall be to receive the
payments and benefits described in this Section 4. In addition, Executive
acknowledges and agrees that he is not entitled to any reimbursement by the
Company for any taxes payable by Executive as a result of the payments and
benefits received by Executive pursuant to this Section 4, including, without
limitation, any excise tax imposed by Section 4999 of the Code. Any payments
made to Executive under this Section 4 shall be inclusive of any amounts or
benefits to which Executive may be entitled pursuant to the Worker Adjustment
and Retraining Notification Act, 29 U.S.C. Sections 2101 et seq., and the
Department of Labor regulations thereunder, or any similar state statute. (f) No
Mitigation. Except as otherwise provided in Section 4(b)(iv) above, Executive
shall not be required to mitigate the amount of any payment provided for in this
Section 4 by seeking other employment or otherwise, nor shall the amount of any
payment or benefit provided for in this Section 4 be reduced by any compensation
earned by Executive as the result of employment by another employer or
self-employment or by retirement benefits; provided, however, that loans,
advances or other amounts owed by Executive to the Company may be offset by the
Company against amounts payable to Executive under this Section 4. (g) Return of
the Company’s Property. In the event of Executive’s termination of employment
for any reason, the Company shall have the right, at its option, to require
Executive to vacate his offices prior to or on the effective date of separation
and to cease all activities on the Company’s behalf. Upon Executive’s
termination of employment in any manner, as a condition to Executive’s receipt
of any severance benefits described in this Agreement, Executive shall
immediately surrender to the Company all lists, books and records of, or in
connection with, the Company’s business, and all other property belonging to the
Company, it being distinctly understood that all such lists, books and records,
and other documents, are the property of the Company. Executive shall deliver to
the Company a signed statement certifying compliance with this Section 4(g)
prior to the receipt of any severance benefits described in this Agreement. 5.
Certain Covenants. (a) Noncompetition. Except as may otherwise be approved by
the Board, during the term of Executive’s employment, Executive shall not have
any ownership interest (of record or beneficial) in, or have any interest as an
employee, salesman, consultant, officer or director in, or otherwise aid or
assist in any manner, any firm, corporation, partnership, proprietorship or
other business that engages in any county, city or part thereof in the United
States and/or any foreign country in a business which competes directly or
indirectly (as determined by the Board) with the Company’s business in such
county, city or part thereof, so long as the Company, or any successor in
interest of the Company to the business and goodwill of the 7
US-DOCS\117462390.2



--------------------------------------------------------------------------------



 
[aremplagmtbunker2020008.jpg]
Company, remains engaged in such business in such county, city or part thereof
or continues to solicit customers or potential customers therein; provided,
however, that Executive may own, directly or indirectly, solely as an
investment, securities of any entity which are traded on any national securities
exchange if Executive (i) is not a controlling person of, or a member of a group
which controls, such entity; or (ii) does not, directly or indirectly, own one
percent (1%) or more of any class of securities of any such entity. (b)
Confidential Information. Executive and the Company have entered into the
Company’s standard proprietary information and inventions assignment agreement
(the “Proprietary Information and Inventions Agreement”). Executive agrees to
perform each and every obligation of Executive therein contained. (c)
Solicitation of Employees. During the term of Executive’s employment or service
and for one (1) year thereafter (the “Restricted Period”), Executive will not,
either directly or through others, solicit or attempt to solicit any employee,
independent contractor or consultant of the Company or its affiliates to
terminate his relationship with the Company or its affiliates in order to become
an employee, consultant or independent contractor to or for any other person or
entity, or otherwise encourage or solicit any employee of the Company or its
affiliates to leave the Company or such affiliates for any reason or to devote
less than all of any such employee’s efforts to the affairs of the Company;
provided that the foregoing shall not affect any responsibility Executive may
have as an employee of the Company with respect to the bona fide hiring and
firing of Company personnel. (d) Solicitation of Consultants. Executive shall
not during the term of Executive’s employment or service and for the Restricted
Period, directly or indirectly, hire, solicit or encourage to cease work with
the Company or any of its affiliates any consultant then under contract with the
Company or any of its affiliates. (e) Nondisparagement. Executive agrees that
neither he nor anyone acting by, through, under or in concert with him shall
disparage or otherwise communicate negative statements or opinions about the
Company, Parent, or their respective board members, officers, employees or
businesses. The Company agrees that neither its Board members nor officers, nor
the board members or officers of Parent, shall disparage or otherwise
communicate negative statements or opinions about Executive. Except as may be
required by law, neither Executive, nor any member of Executive’s family, nor
anyone else acting by, through, under or in concert with Executive will disclose
to any individual or entity (other than Executive’s legal or tax advisors) the
terms of this Agreement. (f) Rights and Remedies Upon Breach. If Executive
breaches or threatens to commit a breach of any of the provisions of this
Section 5 (the “Restrictive Covenants”), the Company shall have the following
rights and remedies, each of which rights and remedies shall be independent of
the other and severally enforceable, and all of which rights and remedies shall
be in addition to, and not in lieu of, any other rights and remedies available
to the Company under law or in equity: (i) Specific Performance. The right and
remedy to have the Restrictive Covenants specifically enforced by any court
having equity jurisdiction, all without the need to 8 US-DOCS\117462390.2



--------------------------------------------------------------------------------



 
[aremplagmtbunker2020009.jpg]
post a bond or any other security or to prove any amount of actual damage or
that money damages would not provide an adequate remedy, it being acknowledged
and agreed that any such breach or threatened breach will cause irreparable
injury to the Company and that money damages will not provide adequate remedy to
the Company; and (ii) Accounting and Indemnification. The right and remedy to
require Executive (A) to account for and pay over to the Company all
compensation, profits, monies, accruals, increments or other benefits derived or
received by Executive or any associated party deriving such benefits as a result
of any such breach of the Restrictive Covenants; and (B) to indemnify the
Company against any other losses, damages (including special and consequential
damages), costs and expenses, including actual attorneys’ fees and court costs,
which may be incurred by them and which result from or arise out of any such
breach or threatened breach of the Restrictive Covenants. (g) Severability of
Covenants/Blue Pencilling. If any court determines that any of the Restrictive
Covenants, or any part thereof, is invalid or unenforceable, the remainder of
the Restrictive Covenants shall not thereby be affected and shall be given full
effect, without regard to the invalid portions. If any court determines that any
of the Restrictive Covenants, or any part thereof, are unenforceable because of
the duration of such provision or the area covered thereby, such court shall
have the power to reduce the duration or area of such provision and, in its
reduced form, such provision shall then be enforceable and shall be enforced.
Executive hereby waives any and all right to attack the validity of the
Restrictive Covenants on the grounds of the breadth of their geographic scope or
the length of their term. (h) Enforceability in Jurisdictions. The Company and
Executive intend to and do hereby confer jurisdiction to enforce the Restrictive
Covenants upon the courts of any jurisdiction within the geographical scope of
such covenants. If the courts of any one or more of such jurisdictions hold the
Restrictive Covenants wholly unenforceable by reason of the breadth of such
scope or otherwise, it is the intention of the Company and Executive that such
determination not bar or in any way affect the right of the Company to the
relief provided above in the courts of any other jurisdiction within the
geographical scope of such covenants, as to breaches of such covenants in such
other respective jurisdictions, such covenants as they relate to each
jurisdiction being, for this purpose, severable into diverse and independent
covenants. (i) Whistleblower Provision. Nothing herein shall be construed to
prohibit Executive from communicating directly with, cooperating with, or
providing information to, any government regulator, including, but not limited
to, the U.S. Securities and Exchange Commission, the U.S. Commodity Futures
Trading Commission, or the U.S. Department of Justice. Executive acknowledges
that the Company has provided Executive with the following notice of immunity
rights in compliance with the requirements of the Defend Trade Secrets Act: (i)
Executive shall not be held criminally or civilly liable under any Federal or
State trade secret law for the disclosure of proprietary information that is
made in confidence to a Federal, State, or local government official or to an
attorney solely for the purpose of reporting or investigating a suspected
violation of law, (ii) Executive shall not be held criminally or civilly liable
under any Federal or State trade secret law for the disclosure of proprietary
information that is made in a complaint or other document filed in a lawsuit or
other proceeding, if such filing is made under seal and (iii) if Executive files
a lawsuit for retaliation by the Company for reporting a suspected 9
US-DOCS\117462390.2



--------------------------------------------------------------------------------



 
[aremplagmtbunker2020010.jpg]
violation of law, Executive may disclose the proprietary information to
Executive’s attorney and use the proprietary information in the court
proceeding, if Executive files any document containing the proprietary
information under seal, and does not disclose the proprietary information,
except pursuant to court order. (j) Definitions. For purposes of this Section 5,
the term “Company” means not only Zeno Management, Inc., but also Parent as well
as any company, partnership or entity which, directly or indirectly, controls,
is controlled by or is under common control with Zeno Management, Inc. 6.
Insurance; Indemnification. (a) Insurance. The Company shall have the right to
take out life, health, accident, “key-man” or other insurance covering
Executive, in the name of the Company and at the Company’s expense in any amount
deemed appropriate by the Company. Executive shall assist the Company in
obtaining such insurance, including, without limitation, submitting to any
required examinations and providing information and data required by insurance
companies. (b) Indemnification. Executive will be provided with indemnification
against third party claims related to his work for the Company to the extent
permitted by Delaware law. The Company shall provide Executive with directors
and officers liability insurance coverage at least as favorable as that which
the Company may maintain from time to time for other executive officers. 7.
Arbitration. Any dispute, claim or controversy based on, arising out of or
relating to Executive’s employment or this Agreement shall be settled by final
and binding arbitration in San Diego, California, before a single neutral
arbitrator in accordance with the JAMS Employment Arbitration Rules and
Procedures (the “Rules”), and judgment on the award rendered by the arbitrator
may be entered in any court having jurisdiction. The Rules may be found online
at www.jamsadr.com and will be provided to Executive upon request. If the
parties are unable to agree upon an arbitrator, one shall be appointed by JAMS
in accordance with its Rules. Each party shall pay the fees of its own
attorneys, the expenses of its witnesses and all other expenses connected with
presenting its case; provided, however, Executive and the Company agree that, to
the extent permitted by law, the arbitrator may, in his or her discretion, award
reasonable attorneys’ fees to the prevailing party; provided, further, that the
prevailing party shall be reimbursed for such fees, costs and expenses within
forty-five (45) days following any such award, but in no event later than the
last day of Executive’s taxable year following the taxable year in which the
fees, costs and expenses were incurred; provided, further, that the parties’
obligations pursuant to this sentence shall terminate on the tenth (10th)
anniversary of the date of Executive’s termination of employment. Other costs of
the arbitration, including the cost of any record or transcripts of the
arbitration, JAMS administrative fees, the fee of the arbitrator, and all other
fees and costs, shall be borne by the Company. This Section 7 is intended to be
the exclusive method for resolving any and all claims by the parties against
each other for payment of damages under this Agreement or relating to
Executive’s employment; provided, however, that Executive shall retain the right
to file administrative charges with or seek relief through any government agency
of competent jurisdiction, and to participate in any government investigation,
including but not limited to (a) claims for workers’ compensation, state
disability insurance or unemployment insurance; (b) 10 US-DOCS\117462390.2



--------------------------------------------------------------------------------



 
[aremplagmtbunker2020011.jpg]
administrative claims brought before any state or federal governmental
authority; provided, however, that any appeal from an award or from denial of an
award of wages and/or waiting time penalties shall be arbitrated pursuant to the
terms of this Agreement; and (c) claims for administrative relief from the
United States Equal Employment Opportunity Commission and/or any similar state
agency in any applicable jurisdiction); provided, further, that Executive shall
not be entitled to obtain any monetary relief through such agencies other than
workers’ compensation benefits or unemployment insurance benefits. This
Agreement shall not limit either party’s right to obtain any provisional remedy,
including, without limitation, injunctive or similar relief, from any court of
competent jurisdiction as may be necessary to protect their rights and interests
pending the outcome of arbitration, including without limitation injunctive
relief, in any court of competent jurisdiction. Seeking any such relief shall
not be deemed to be a waiver of such party’s right to compel arbitration. Both
Executive and the Company expressly waive their right to a jury trial. 8.
General Relationship. Executive shall be considered an employee of the Company
within the meaning of all federal, state and local laws and regulations
including, but not limited to, laws and regulations governing unemployment
insurance, workers’ compensation, industrial accident, labor and taxes. 9.
Miscellaneous. (a) Modification; Prior Claims. This Agreement and the
Proprietary Information and Inventions Agreement (and the other documents
referenced therein) set forth the entire understanding of the parties with
respect to the subject matter hereof, and supersede all existing agreements
between them concerning such subject matter, including the Prior Agreement. This
Agreement may be amended or modified only with the written consent of Executive
and an authorized representative of the Company. No oral waiver, amendment or
modification will be effective under any circumstances whatsoever. (b)
Assignment; Assumption by Successor. The rights of the Company under this
Agreement may, without the consent of Executive, be assigned by the Company, in
its sole and unfettered discretion, to any person, firm, corporation or other
business entity which at any time, whether by purchase, merger or otherwise,
directly or indirectly, acquires all or substantially all of the assets or
business of the Company. The Company will require any successor (whether direct
or indirect, by purchase, merger or otherwise) to all or substantially all of
the business or assets of the Company expressly to assume and to agree to
perform this Agreement in the same manner and to the same extent that the
Company would be required to perform it if no such succession had taken place;
provided, however, that no such assumption shall relieve the Company of its
obligations hereunder. As used in this Agreement, the “Company” shall mean the
Company as hereinbefore defined and any successor to its business and/or assets
as aforesaid which assumes and agrees to perform this Agreement by operation of
law or otherwise. (c) Survival. The covenants, agreements, representations and
warranties contained in or made in Sections 4, 5, 6, 7 and 9 of this Agreement
shall survive Executive’s termination of employment. 11 US-DOCS\117462390.2



--------------------------------------------------------------------------------



 
[aremplagmtbunker2020012.jpg]
(d) Third-Party Beneficiaries. Except as expressly set forth herein, this
Agreement does not create, and shall not be construed as creating, any rights
enforceable by any person not a party to this Agreement. (e) Waiver. The failure
of either party hereto at any time to enforce performance by the other party of
any provision of this Agreement shall in no way affect such party’s rights
thereafter to enforce the same, nor shall the waiver by either party of any
breach of any provision hereof be deemed to be a waiver by such party of any
other breach of the same or any other provision hereof. (f) Section Headings.
The headings of the several sections in this Agreement are inserted solely for
the convenience of the parties and are not a part of and are not intended to
govern, limit or aid in the construction of any term or provision hereof. (g)
Notices. Any notice required or permitted by this Agreement shall be in writing
and shall be delivered as follows with notice deemed given as indicated: (i) by
personal delivery when delivered personally; (ii) by overnight courier upon
written verification of receipt; (iii) by email, telecopy or facsimile
transmission upon acknowledgment of receipt of electronic transmission; or (iv)
by certified or registered mail, return receipt requested, upon verification of
receipt. Notice shall be sent to Executive at the address listed on the
Company’s personnel records and to the Company at its principal place of
business, or such other address as either party may specify in writing. (h)
Severability. All Sections, clauses and covenants contained in this Agreement
are severable, and in the event any of them shall be held to be invalid by any
court, this Agreement shall be interpreted as if such invalid Sections, clauses
or covenants were not contained herein. (i) Governing Law and Venue. This
Agreement is to be governed by and construed in accordance with the laws of the
State of California applicable to contracts made and to be performed wholly
within such State, and without regard to the conflicts of laws principles
thereof. Except as provided in Sections 5 and 7, any suit brought hereon shall
be brought in the state or federal courts sitting in San Diego County,
California, the parties hereto hereby waiving any claim or defense that such
forum is not convenient or proper. Each party hereby agrees that any such court
shall have in personam jurisdiction over it and consents to service of process
in any manner authorized by California law. (j) Non-transferability of Interest.
None of the rights of Executive to receive any form of compensation payable
pursuant to this Agreement shall be assignable or transferable except through a
testamentary disposition or by the laws of descent and distribution upon the
death of Executive. Any attempted assignment, transfer, conveyance, or other
disposition (other than as aforesaid) of any interest in the rights of Executive
to receive any form of compensation to be made by the Company pursuant to this
Agreement shall be void. (k) Gender. Where the context so requires, the use of
the masculine gender shall include the feminine and/or neuter genders and the
singular shall include the plural, and vice 12 US-DOCS\117462390.2



--------------------------------------------------------------------------------



 
[aremplagmtbunker2020013.jpg]
versa, and the word “person” shall include any corporation, firm, partnership or
other form of association. (l) Counterparts; Facsimile or .pdf Signatures. This
Agreement may be executed in any number of counterparts, each of which when so
executed and delivered will be deemed an original, and all of which together
shall constitute one and the same agreement. This Agreement may be executed and
delivered by facsimile or by .pdf file and upon such delivery the facsimile or
.pdf signature will be deemed to have the same effect as if the original
signature had been delivered to the other party. (m) Construction. The language
in all parts of this Agreement shall in all cases be construed simply, according
to its fair meaning, and not strictly for or against any of the parties hereto.
Without limitation, there shall be no presumption against any party on the
ground that such party was responsible for drafting this Agreement or any part
thereof. (n) Withholding and Other Deductions. All compensation payable to
Executive hereunder shall be subject to such deductions as the Company is from
time to time required to make pursuant to law, governmental regulation or order.
(o) Code Section 409A. (i) This Agreement is not intended to provide for any
deferral of compensation subject to Section 409A of the Code, and, accordingly,
the severance payments payable under Section 4(b)(ii), (iii) and (v) shall be
paid no later than the later of: (A) the fifteenth (15th) day of the third month
following Executive’s first taxable year in which such amounts are no longer
subject to a substantial risk of forfeiture, and (B) the fifteenth (15th) day of
the third month following first taxable year of the Company in which such
amounts are is no longer subject to substantial risk of forfeiture, as
determined in accordance with Code Section 409A and any Treasury Regulations and
other guidance issued thereunder. To the extent applicable, this Agreement shall
be interpreted in accordance with Code Section 409A and Department of Treasury
regulations and other interpretive guidance issued thereunder. Each series of
installment payments made under this Agreement is hereby designated as a series
of “separate payments” within the meaning of Section 409A of the Code. For
purposes of this Agreement, all references to Executive’s “termination of
employment” shall mean Executive’s Separation from Service. (ii) If Executive is
a “specified employee” (as defined in Section 409A of the Code), as determined
by the Company in accordance with Section 409A of the Code, on the date of
Executive’s Separation from Service, to the extent that the payments or benefits
under this Agreement are subject to Section 409A of the Code and the delayed
payment or distribution of all or any portion of such amounts to which Executive
is entitled under this Agreement is required in order to avoid a prohibited
distribution under Section 409A(a)(2)(B)(i) of the Code, then such portion
deferred pursuant to this Section 9(o)(ii) shall be paid or distributed to
Executive in a lump sum on the earlier of (A) the date that is six (6)-months
following Executive’s Separation from Service, (B) the date of Executive’s death
or (C) the earliest date as is permitted under Section 409A of the Code. Any
remaining payments due under the Agreement shall be paid as otherwise provided
herein. 13 US-DOCS\117462390.2



--------------------------------------------------------------------------------



 
[aremplagmtbunker2020014.jpg]
(iii) To the extent applicable, this Agreement shall be interpreted in
accordance with the applicable exemptions from Section 409A of the Code. If
Executive and the Company determine that any payments or benefits payable under
this Agreement intended to comply with Sections 409A(a)(2), (3) and (4) of the
Code do not comply with Section 409A of the Code, Executive and the Company
agree to amend this Agreement, or take such other actions as Executive and the
Company deem reasonably necessary or appropriate, to comply with the
requirements of Section 409A of the Code and the Treasury Regulations thereunder
(and any applicable transition relief) while preserving the economic agreement
of the parties. To the extent that any provision in this Agreement is ambiguous
as to its compliance with Section 409A of the Code, the provision shall be read
in such a manner that no payments payable under this Agreement shall be subject
to an “additional tax” as defined in Section 409A(a)(1)(B) of the Code. (iv) Any
reimbursement of expenses or in-kind benefits payable under this Agreement shall
be made in accordance with Treasury Regulation Section 1.409A-3(i)(1)(iv) and
shall be paid on or before the last day of Executive’s taxable year following
the taxable year in which Executive incurred the expenses. The amount of
expenses reimbursed or in-kind benefits payable during any taxable year of
Executive’s shall not affect the amount eligible for reimbursement or in-kind
benefits payable in any other taxable year of Executive’s, and Executive’s right
to reimbursement for such amounts shall not be subject to liquidation or
exchange for any other benefit. [SIGNATURE PAGE FOLLOWS] 14 US-DOCS\117462390.2



--------------------------------------------------------------------------------



 
[aremplagmtbunker2020015.jpg]
IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first set forth above. ZENO MANAGEMENT, INC. By: /s/ Anthony Y. Sun, M.D. Name:
Anthony Y. Sun, M.D. Title: President and Chief Executive Officer EXECUTIVE /s/
Kevin Bunker, Ph.D. Kevin Bunker, Ph.D. [SIGNATURE PAGE TO AMENDED AND RESTATED
EMPLOYMENT AGREEMENT] US-DOCS\117462390.2



--------------------------------------------------------------------------------



 
[aremplagmtbunker2020016.jpg]
EXHIBIT A GENERAL RELEASE OF CLAIMS [The language in this Release may change
based on legal developments and evolving best practices; this form is provided
as an example of what will be included in the final Release document.] This
General Release of Claims (“Release”) is entered into as of this _____ day of
________, ____, between Kevin Bunker, Ph.D. (“Executive”), and Zeno Management,
Inc. (the “Company”) (collectively referred to herein as the “Parties”).
WHEREAS, Executive and the Company are parties to that certain Amended and
Restated Employment Agreement dated as of October 1, 2020 (the “Agreement”);
WHEREAS, the Parties agree that Executive is entitled to certain severance
benefits under the Agreement, subject to Executive’s execution of this Release;
and WHEREAS, the Company and Executive now wish to fully and finally to resolve
all matters between them. NOW, THEREFORE, in consideration of, and subject to,
the severance benefits payable to Executive pursuant to the Agreement, the
adequacy of which is hereby acknowledged by Executive, and which Executive
acknowledges that he would not otherwise be entitled to receive, Executive and
the Company hereby agree as follows: 1. General Release of Claims by Executive.
(a) Executive, on behalf of himself and his executors, heirs, administrators,
representatives and assigns, hereby agrees to release and forever discharge the
Company and all predecessors, successors and their respective parent
corporations, affiliates, related, and/or subsidiary entities, and all of their
past and present investors, directors, shareholders, officers, general or
limited partners, employees, attorneys, agents and representatives, and the
employee benefit plans in which Executive is or has been a participant by virtue
of his employment with or service to the Company (collectively, the “Company
Releasees”), from any and all claims, debts, demands, accounts, judgments,
rights, causes of action, equitable relief, damages, costs, charges, complaints,
obligations, promises, agreements, controversies, suits, expenses, compensation,
responsibility and liability of every kind and character whatsoever (including
attorneys’ fees and costs), whether in law or equity, known or unknown, asserted
or unasserted, suspected or unsuspected (collectively, “Claims”), which
Executive has or may have had against such entities based on any events or
circumstances arising or occurring on or prior to the date hereof or on or prior
to the date hereof, arising directly or indirectly out of, relating to, or in
any other way involving in any manner whatsoever Executive’s employment by or
service to the Company or the termination thereof, including any and all claims
arising under federal, state, or local laws relating to employment, including
without limitation claims of wrongful discharge, breach of express or implied
contract, fraud, misrepresentation, defamation, or liability in tort, and claims
of any kind 1 US-DOCS\117462390.2



--------------------------------------------------------------------------------



 
[aremplagmtbunker2020017.jpg]
that may be brought in any court or administrative agency including, without
limitation, claims under Title VII of the Civil Rights Act of 1964, as amended,
42 U.S.C. Section 2000, et seq.; the Americans with Disabilities Act, as
amended, 42 U.S.C. § 12101 et seq.; the Rehabilitation Act of 1973, as amended,
29 U.S.C. § 701 et seq.; the Civil Rights Act of 1866, and the Civil Rights Act
of 1991; 42 U.S.C. Section 1981, et seq.; the Age Discrimination in Employment
Act, as amended, 29 U.S.C. Section 621, et seq. (the “ADEA”); the Equal Pay Act,
as amended, 29 U.S.C. Section 206(d); regulations of the Office of Federal
Contract Compliance, 41 C.F.R. Section 60, et seq.; the Family and Medical Leave
Act, as amended, 29 U.S.C. § 2601 et seq.; the Fair Labor Standards Act of 1938,
as amended, 29 U.S.C. § 201 et seq.; the Employee Retirement Income Security
Act, as amended, 29 U.S.C. § 1001 et seq. Notwithstanding the generality of the
foregoing, Executive does not release the following claims: (i) Claims for
unemployment compensation or any state disability insurance benefits pursuant to
the terms of applicable state law; (ii) Claims for workers’ compensation
insurance benefits under the terms of any worker’s compensation insurance policy
or fund of the Company; (iii) Claims pursuant to the terms and conditions of the
federal law known as COBRA; (iv) Claims for indemnity under the bylaws of the
Company, as provided for by Delaware law or under any applicable insurance
policy with respect to Executive’s liability as an employee, director or officer
of the Company; (v) Executive’s right to bring to the attention of the Equal
Employment Opportunity Commission or the California Department of Fair
Employment and Housing or any other federal, state or local government agency
claims of discrimination, or from participating in an investigation or
proceeding conducted by the Equal Employment Opportunity Commission or any other
federal, state or local government agency; provided, however, that Executive
does release his right to secure any damages for alleged discriminatory
treatment; (vi) Claims based on any right Executive may have to enforce the
Company’s executory obligations under the Agreement; (vii) Claims Executive may
have to vested or earned compensation and benefits; and (viii) Executive’s right
to communicate or cooperate with any government agency. (b) EXECUTIVE
ACKNOWLEDGES THAT HE HAS BEEN ADVISED OF AND IS FAMILIAR WITH THE PROVISIONS OF
CALIFORNIA CIVIL CODE SECTION 1542, WHICH PROVIDES AS FOLLOWS: 2
US-DOCS\117462390.2



--------------------------------------------------------------------------------



 
[aremplagmtbunker2020018.jpg]
“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS THAT THE CREDITOR OR RELEASING
PARTY DOES NOT KNOW OR SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF
EXECUTING THE RELEASE AND THAT, IF KNOWN BY HIM OR HER, WOULD HAVE MATERIALLY
AFFECTED HIS OR HER SETTLEMENT WITH THE DEBTOR OR RELEASED PARTY.” BEING AWARE
OF SAID CODE SECTION, EXECUTIVE HEREBY EXPRESSLY WAIVES ANY RIGHTS HE MAY HAVE
THEREUNDER, AS WELL AS UNDER ANY OTHER STATUTES OR COMMON LAW PRINCIPLES OF
SIMILAR EFFECT. [Note: Clauses (c), (d) and (e) apply only if Executive is age
40 or older at time of termination] (c) Executive acknowledges that this Release
was presented to him on the date indicated above and that Executive is entitled
to have [twenty-one (21)][forty-five (45)] days’ time in which to consider it.
Executive further acknowledges that the Company has advised him that he is
waiving his rights under the ADEA, and that Executive should consult with an
attorney of his choice before signing this Release, and Executive has had
sufficient time to consider the terms of this Release. Executive represents and
acknowledges that if Executive executes this Release before [twenty-one
(21)][forty-five (45)] days have elapsed, Executive does so knowingly,
voluntarily, and upon the advice and with the approval of Executive’s legal
counsel (if any), and that Executive voluntarily waives any remaining
consideration period. (d) Executive understands that after executing this
Release, Executive has the right to revoke it within seven (7) days after his
execution of it. Executive understands that this Release will not become
effective and enforceable unless the seven (7) day revocation period passes and
Executive does not revoke the Release in writing. Executive understands that
this Release may not be revoked after the seven (7) day revocation period has
passed. Executive also understands that any revocation of this Release must be
made in writing and delivered to the Company at its principal place of business
within the seven (7) day period. (e) Executive understands that this Release
shall become effective, irrevocable, and binding upon Executive on the eighth
(8th) day after his execution of it, so long as Executive has not revoked it
within the time period and in the manner specified in clause (d) above. (f)
Executive further understands that Executive will not be given any severance
benefits under the Agreement unless this Release is effective on or before the
date that is fifty-five (55) days following the date of Executive’s termination
of employment. 2. No Assignment. Executive represents and warrants to the
Company Releasees that there has been no assignment or other transfer of any
interest in any Claim that Executive may have against the Company Releasees.
Executive agrees to indemnify and hold harmless the Company Releasees from any
liability, claims, demands, damages, costs, expenses and attorneys’ fees
incurred as a result of any such assignment or transfer from Executive. 3.
Severability. In the event any provision of this Release is found to be
unenforceable by an arbitrator or court of competent jurisdiction, such
provision shall be deemed modified to the 3 US-DOCS\117462390.2



--------------------------------------------------------------------------------



 
[aremplagmtbunker2020019.jpg]
extent necessary to allow enforceability of the provision as so limited, it
being intended that the parties shall receive the benefit contemplated herein to
the fullest extent permitted by law. If a deemed modification is not
satisfactory in the judgment of such arbitrator or court, the unenforceable
provision shall be deemed deleted, and the validity and enforceability of the
remaining provisions shall not be affected thereby. 4. Interpretation;
Construction. The headings set forth in this Release are for convenience only
and shall not be used in interpreting this Agreement. This Release has been
drafted by legal counsel representing the Company, but Executive has
participated in the negotiation of its terms. Furthermore, Executive
acknowledges that Executive has had an opportunity to review and revise the
Release and have it reviewed by legal counsel, if desired, and, therefore, the
normal rule of construction to the effect that any ambiguities are to be
resolved against the drafting party shall not be employed in the interpretation
of this Release. Either party’s failure to enforce any provision of this Release
shall not in any way be construed as a waiver of any such provision, or prevent
that party thereafter from enforcing each and every other provision of this
Release. 5. Governing Law and Venue. This Release will be governed by and
construed in accordance with the laws of the United States of America and the
State of California applicable to contracts made and to be performed wholly
within such State, and without regard to the conflicts of laws principles
thereof. Any suit brought hereon shall be brought in the state or federal courts
sitting in San Diego County, California, the Parties hereby waiving any claim or
defense that such forum is not convenient or proper. Each party hereby agrees
that any such court shall have in personam jurisdiction over it and consents to
service of process in any manner authorized by California law. 6. Entire
Agreement. This Release and the Agreement constitute the entire agreement of the
Parties in respect of the subject matter contained herein and therein and
supersede all prior or simultaneous representations, discussions, negotiations
and agreements, whether written or oral. This Release may be amended or modified
only with the written consent of Executive and an authorized representative of
the Company. No oral waiver, amendment or modification will be effective under
any circumstances whatsoever. 7. Counterparts. This Release may be executed in
multiple counterparts, each of which shall be deemed to be an original but all
of which together shall constitute one and the same instrument. [SIGNATURE PAGE
FOLLOWS] 4 US-DOCS\117462390.2



--------------------------------------------------------------------------------



 
[aremplagmtbunker2020020.jpg]
IN WITNESS WHEREOF, and intending to be legally bound, the Parties have executed
the foregoing Release as of the date first written above. EXECUTIVE ZENO
MANAGEMENT, INC. By: Print Name: Kevin Bunker, Ph.D. Print Name: Title:
[SIGNATURE PAGE TO RELEASE] US-DOCS\117462390.2



--------------------------------------------------------------------------------



 